Title: To George Washington from Henry Laurens, 23 December 1777
From: Laurens, Henry
To: Washington, George

 

Sir,
York [Pa.] 23d Decemr 1777

I had the honour of writing to your Excellency the 20th by Messenger Macklosky Since which I have not received any of your Excellency’s favours nor any Commands from Congress to be transmitted to you.
General Conway is so polite as to afford me an opportunity of conveying a Packet to your Excellency which I received last Evening from Majr General Gates—at the Same time I send the correspondence alluded to in my last between Brigadier Parsons & General Tryon. I believe I was premature in giving this Gentleman the title of Sir William—& I also add Copy of a Letter from the Brigadier to a Member of Congress which shews that he had retorted the injuries he complained of by an Act which he would not have the Enemy believe he meditated—If your Excellency shall not have seen other Copies these will give some information. for the first Instance, a British Crew of a Vessel bound from Granada to New York with 70 Puncheons of Rum & Six Hogsheads Sugar for the use of the Enemy’s Troops, some time last Month dispossessed the Master of Command & carried the Vessel into Charles Town so. Carolina—where, according to a Resolve of Congress the Value of Vessel & Cargo were adjudged prize to the Captors—this Resolve was founded on the practice of the British Court for encouraging infidelity & treachery among our Seamen—I hope all their infamous examples & I have no doubt this particular one will be retaliated an hundred fold. I remain with very great regard & Esteem—&ca.
